[Cite as State v. Fair, 2014-Ohio-5776.]


STATE OF OHIO                      )                   IN THE COURT OF APPEALS
                                   )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                   )

STATE OF OHIO                                          C.A. No.        27293

        Appellee

        v.                                             APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
LE'JON DARNELL FAIR                                    COURT OF COMMON PLEAS
                                                       COUNTY OF SUMMIT, OHIO
        Appellant                                      CASE No.   CR 11 09 2585(E)

                                  DECISION AND JOURNAL ENTRY

Dated: December 31, 2014



        HENSAL, Judge.

        {¶1}     Le’Jon Fair appeals his convictions and sentence from the Summit County Court

of Common Pleas. For the following reasons, this Court affirms.

                                                  I.

        {¶2}     In September 2011, the Grand Jury indicted Mr. Fair for trafficking in cocaine,

possession of cocaine, failure to comply with the order or signal of a police officer, and

tampering with evidence.          The drug offenses included major-drug-offender and criminal-

forfeiture specifications. The case proceeded to trial in February 2013. At some point during the

trial, Mr. Fair decided to enter an Alford plea to the trafficking, failure to comply, and tampering

charges.     The trial court accepted his plea, and sentenced him to a total of seven years

imprisonment. At sentencing, the court did not advise Mr. Fair of his right to appeal, but in June

2014, this Court granted Mr. Fair’s motion to file a delayed appeal.
                                                 2


                                  ASSIGNMENT OF ERROR

       DEFENDANT WAS DENIED THE CONSTITUTIONAL RIGHT AND
       PRIVILEGE TO RETAIN COUNSEL OF CHOICE AT A CRITICAL STAGE
       OF THE JUDICIAL PROCESS INVOLVING APPELLATE REVIEW OF
       CONVICTION AND SENTENCES.

       {¶3}    Mr. Fair argues that the trial court erred because it did not advise him of his

appellate rights. He argues that the court’s error deprived him of the right to counsel on appeal,

which renders his convictions void. He also argues that his trial counsel failed to advise him of

his right to appeal. He further argues that, if he had had appellate counsel, his counsel would

have advised him about post-conviction relief.

       {¶4}    Mr. Fair has not demonstrated reversible error. If a trial court does not notify a

criminal defendant about his right to appeal the court’s judgment, the remedy is a delayed

appeal, which is what Mr. Fair has received. State ex rel. Sneed v. Anderson, 114 Ohio St. 3d 11,

2007-Ohio-2454, ¶ 8. Regarding the right to appellate counsel, we note that Mr. Fair has not

retained an attorney or asked for the appointment of, even though he acknowledges his right to

counsel. As for the fact that Mr. Fair did not have an appellate counsel to tell him about post-

conviction relief, he has not identified any issues that he is not able to raise adequately in this

delayed appeal.

       {¶5}    Mr. Fair’s only argument concerning the merits of his conviction is that the State

did not place enough evidence in the record for the trial court to accept his Alford plea. The

Ohio Supreme Court has recognized that a trial court may accept “a guilty plea which contain[s]

a protestation of innocence, if the defendant intelligently concludes that his interests require

entry of a guilty plea and if the record before the court contains strong evidence of guilt.” State

v. Post, 32 Ohio St. 3d 380, 387 (1987).
                                                 3


       {¶6}    At the Alford plea hearing, Mr. Fair’s lawyer acknowledged that, in light of the

timing of Mr. Fair’s plea, the court had “heard a lot of the evidence already in this case.” Mr.

Fair has not provided this Court with a transcript of that testimony. We, therefore, cannot

properly review the underlying facts of this case and have no choice but to presume that there

was strong evidence of Mr. Fair’s guilt. See Knapp v. Edwards Laboratories, 61 Ohio St. 2d 197,

199 (1980).

       {¶7}    Upon review of the record, we conclude that any harm that resulted from the trial

court’s failure to notify Mr. Fair about his appellate rights has been remedied by this delayed

appeal. We also conclude that Mr. Fair has not established that his convictions or sentence are

improper. Mr. Fair’s assignment of error is overruled.

                                                III.

       {¶8}    Mr. Fair has not demonstrated prejudicial error. The judgment of the Summit

County Court of Common Pleas is affirmed.

                                                                             Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is
                                                4


instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    JENNIFER HENSAL
                                                    FOR THE COURT



CARR, J.
WHITMORE, J.
CONCUR.


APPEARANCES:

LE’JON DARNELL FAIR, pro se, Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and RICHARD S. KASAY, Assistant
Prosecuting Attorney, for Appellee.